Title: Notes on War Department Correspondence, 23 July 1814
From: Madison, James
To: 


        
          July 23 [1814]
          Memorandum
        
        Letter of June 18th. from Secy. of W. to Genl. Izard referred in that of   from latter to former, omitted in the correspondence sent to J. M.
        ______
        Secy. of War informs Izard that it is the determination Navy Dept not to increase McDonaugh’s force. That determination is to increase.
        ______
        Genl. Harrison’s letter of Mar. 20. 1814 promises by next mail a Sketch of each of the Tribes on frontier &c, not sent with the letters to J. M.
        Quer. Can Militia Officers in servic[e] of the U.S. be dismissed from […] service of the U.S. by sentence of Ct. Martial?
      